REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
This application has not been rejected over any prior art because no known references reasonably teach or render obvious all of the limitations in at least independent claims 1 and 11. 
The closest known prior art is a reference to Glerum (2013/0023994; cited by Applicant). Glerum teaches a method of inserting an orthopedic implant between adjacent vertebrae (para. 0002). The implant comprises the claimed features including the endplates 214, 216 (Fig. 40), translatable carriage 218, and anchors 342 inserted in sockets 341 (cf., e.g., Fig. 28). It is noted that particulars regarding the anchors including the non-threaded anchor portions and spherical head would be rendered obvious by known art such as Bergey (2014/0180417; cited by Applicant) and Duffield et al. (2010/0057206; cited by Applicant). These references were applied in parent application 15/912,989 (now U.S. Pat. No. 10,624,761), which was directed to similar apparatus claims. However, neither Glerum nor the known prior art teach or render obvious the sockets including an upper portion and a lower portion which are separated when the first endplate and the second endplate are separated. In addition, it is noted that for purposes of double patenting analysis, none of the parent applications alone or in combination with any known references disclose or render obvious the same invention claimed in the present application, including the sockets having an upper portion and a lower portion which are separated when the first endplate and the second endplate are separated. Accordingly, the application has been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as general background art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773